Title: To Thomas Jefferson from Isaiah Thomas, 22 November 1821
From: Thomas, Isaiah
To: Jefferson, Thomas

   He (Columbus) wrote on parchment an account of his discoveries, wrapped it in a piece of oiled cloth & enclosed it in a cake of wax, which he put into a tight cask, and threw into the sea. (Belknap.)[GRAPHIC IN MANUSCRIPT]OLIM MEMINISSE JUVABIT.To the Hon. Thomas Jefferson, LL.D.The American Antiquarian Society, institutedfor the purpose of collecting and preserving Materials for the History, and for promoting the Arts and Sciences of this Western Continent, did on the first day of June, in the Year of our Lord, 1814, elect you a Member, and ask your aid—In testimony whereof I have caused the Seal of the Society to be affixed to this Diploma.Isaiah Thomas, President.Attest:Rejoice Newton Rec. Secretary.